BELCHER, Judge.
*223The conviction is for driving while intoxicated; the punishment, 30 days in jail and a fine of $100.
The judgment was rendered on September 4, 1957, appellant’s first amended motion for new trial was overruled on October 15, 1957, and notice of appeal was given and entered of record on November 7, 1957.
The term of court during which this case was tried began on September 2, 1957, and ended on November 2, 1957.
It was necessary under the record that notice of appeal be given during the term in which the judgment was rendered in order to confer jurisdiction of the appeal upon this court. Art. 827, Vernon’s A.C.C.P.
The appeal is dismissed.
Opinion approved by the Court.